                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:15-cv-97-FDW
                                  (5:00-cr-34-1)

DAVID GLENN GREEN,                   )
                                     )
            Petitioner,              )
                                     )
      vs.                            )
                                     )                                ORDER
JUSTIN F. ANDREWS,                   )
                                     )
            Respondent.              )
____________________________________ )

       THIS MATTER is before the Court on pro se Petitioner’s Motion for Relief from

Judgment, (Doc. No. 17).

       Petitioner filed his pro se § 2241 petition in the instant case on July 28, 2015, and the Court

denied the Motion in an Order docketed on March 9, 2016. (Doc. No. 9). Petitioner filed the instant

Motion for Relief from Judgment under Rule 60(b) of the Federal Rules of Civil Procedure on

December 11, 2019. (Doc. No. 17).

       Petitioner will be required to file a Memorandum Addressing Limitations within 14 days

of this Order explaining why his Rule 60(b) Motion is not time-barred. See generally United States

v. McRae, 793 F.3d 392, 401 (4th Cir. 2015) (noting that the Rule 60(b) time limit is an affirmative

defense). Petitioner’s failure to comply may result in the denial of the Rule 60(b) Motion without

further notice.

       IT IS, THEREFORE, ORDERED that Petitioner shall file a Memorandum Addressing

Limitations within 14 days of this Order.




                                                 1
Signed: December 20, 2019




    2
